Exhibit 10(iv)

NORTHERN TRUST CORPORATION SEVERANCE PLAN

(As Amended and Restated effective as of January 1, 2009)

The Northern Trust Corporation Severance Plan was adopted on April 30, 2002,
effective as of March 1, 2002, and has been amended on several occasions since
that date, including an amendment and restatement that was generally effective
January 1, 2008 (with such other effective dates as were noted therein), as a
result of various changes in applicable law, including, the American Jobs
Creation Act of 2004, and to make certain other changes. Northern Trust
Corporation now hereby further amends and restates the Northern Trust
Corporation Severance Plan effective as of January 1, 2009, to make certain
further desired changes.

ARTICLE I

Purpose

The purpose of the Northern Trust Corporation Severance Plan (“Plan”) is to
provide severance payments to certain Employees in the event their employment is
terminated by their Employer in specified circumstances such as job
eliminations, reductions in force and similar situations described in this Plan.

ARTICLE II

Definitions

 

2.1 “Administrator” means the Corporation or such person(s) or committee(s)
designated by the Corporation. The Administrator shall be the “plan
administrator” and the “named fiduciary” of the Plan for purposes of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

 

2.2 “Base Pay” means: (i) (A) for a salaried Employee, that Employee’s weekly
base salary as determined from the personnel records of an Employer at
Termination and (B) for an Employee who is paid on an hourly basis, that
Employee’s hourly rate of pay multiplied by the number of hours the Employee is
scheduled to work during a week, as determined from the personnel records of the
Employer at Termination, plus (ii) for any Employee, that Employee’s scheduled
weekly shift differential, if any, as determined from the personnel records of
the Employer at Termination. In all instances, Base Pay excludes overtime,
commissions, bonuses, reimbursements, pay for time worked in excess of hours
scheduled and all other forms of compensation.

 

2.3 “Committee” means the Employee Benefit Administrative Committee of the
Company, as constituted from time to time.

 

2.4 “Company” means The Northern Trust Company, an Illinois state bank, and its
successors and assigns.

 

2.5 “Corporation” means Northern Trust Corporation, a Delaware corporation, and
its successors and assigns.



--------------------------------------------------------------------------------

2.6 “Eligible Employee” means an Employee who is determined by the Administrator
to be entitled to Severance Benefits under the Plan, subject to Section 4.4.

 

2.7 “Employee” means an individual employed in the service of an Employer as a
regular full-time or part-time common-law employee (i) on the active payroll;
(ii) on a leave of absence with a reemployment guarantee; or (iii) receiving
disability benefits. An Employee does not include individuals in jobs classified
by an Employer as “temporary” or “limited post” positions or any other
individual in the temporary employ of an Employer. No individual will be
considered an Employee nor will such individual be otherwise eligible to receive
benefits under the Plan during any period in which such individual is providing
services to an Employer under a contract, arrangement, or understanding with
such individual, or with an agency or leasing organization that treats the
individual as either an independent contractor or an employee of such agency or
leasing organization, even if such individual is later determined (by judicial
action or otherwise) to have been a common law employee of an Employer rather
than an independent contractor or an employee of such agency or leasing
organization.

 

2.8 “Employer” means the Corporation and its U.S. affiliates, including the
Company. The term “affiliate” means any corporation which is a member of the
same controlled group of corporations as the Corporation under Section 1563(a)
of the Internal Revenue Code of 1986, as amended (the “Code”) or an
unincorporated trade or business under Section 414(c) of the Code.

 

2.9 “Severance Benefits” means the benefits described in the Severance Schedule
to the Plan to which an Eligible Employee may be entitled under the provisions
of the Plan.

 

2.10 “Termination” means, for purposes of determining entitlement to Severance
Benefits under the Plan, a complete severance of an Employee’s employment
relationship with Employer. “Termination” does not include situations involving
(i) temporary absence, such as a Family and Medical Leave Act (“FMLA”) leave or
a temporary layoff, in which an Employee retains any entitlement to
reinstatement; (ii) the total or partial sale or transfer of ownership of an
Employer or a business unit of an Employer (stock or asset sale) if the Employee
is offered employment with the purchasing or new entity as part of or at the
time of the sale or transfer; (iii) the outsourcing of Employer work to a
non-Employer if the Employee is offered employment with such non-Employer as
part of or at the time of the outsourcing; or (iv) the elimination of the
position or job of an Employee if the Employee is offered comparable employment
with an Employer (as determined by the Employer in the Employer’s sole
discretion) in a position which does not require relocation to a non-commutable
distance.

 

2.11

“Termination Based on Employer Action” means any involuntary Termination of an
Eligible Employee at the request of an Employer due to: (i) the elimination of
such Employee’s job, (ii) a reduction in force, (iii) the outsourcing of
Employer work to a non-Employer, (iv) the consolidation of positions or
functions, (v) the relocation of work to a non-commutable distance as provided
in an Employer’s policies and practices, or (vi) the sale or transfer of all or
part of the stock or assets of an Employer or a business unit of Employer;
provided, however, that a Termination Based on Employer Action, shall not

 

- 2 -



--------------------------------------------------------------------------------

 

be considered to have occurred if the Employee is offered (A) comparable
employment with an Employer (as determined by the Employer in the Employer’s
sole discretion) in a position which does not require relocation to a
non-commutable distance, or (B) employment with a purchaser, transferee or
outsourcing non-Employer or an affiliate of a purchaser, transferee, or
outsourcing non-Employer, regardless of whether the Employee elects to accept
any such offer.

 

2.12 “Termination for Unacceptable Performance” means the Termination of an
Employee for reasons related to his or her performance of job duties and
responsibilities, which performance is considered unacceptable to an Employer.

 

2.13 “Termination for Cause” means the Termination of an Employee for engaging
in conduct which violates an Employer’s policies and/or is harmful to an
Employer, including but not limited to excessive unauthorized absenteeism or
tardiness, abuse of controlled substances and/or alcohol, reporting to work
under the influence of controlled substances and/or alcohol, gambling,
possession of firearms on Employer property, theft or unauthorized use of
Employer property, conduct which creates a conflict of interest, unauthorized
use of insider information and offering or accepting bribes, and all other
misconduct, as determined by an Employer in the Employer’s sole discretion.

 

2.14 “Voluntary Termination” means an Employee’s voluntary Termination of his or
her employment.

 

2.15 “Year of Service” means a 12-consecutive month period beginning on the
Employee’s hire date with an Employer and on each anniversary thereof during
which he or she continues to be an Employee.

ARTICLE III

Eligibility for Severance Benefits

 

3.1 Termination Based on Employer Action. Subject to Section 4.4, an Employee
whose Termination of employment is a Termination Based on Employer Action, as
defined in Section 2.11, will be considered an Eligible Employee and entitled to
Severance Benefits.

 

3.2 Ineligible Employees. An Employee whose Termination of employment is for any
reason other than a Termination Based on Employer Action, including but not
limited to Termination for Cause, Termination for Unacceptable Performance, or
Voluntary Termination, shall not be entitled to Severance Benefits under this
Plan.

 

3.3

Employees on Leave or Receiving Disability Benefits. (i) (A) Except as otherwise
required by applicable law, no Eligible Employee may apply for or commence any
leave of absence after the beginning of such Eligible Employee’s Notification
Period described in Section 4.2, even if such leave was previously approved
before such Notification Period. (B) If an Eligible Employee commences an
authorized leave of absence during the Notification Period pursuant to
applicable law as described in Section 3.3(i)(A) or if

 

- 3 -



--------------------------------------------------------------------------------

 

an Eligible Employee has commenced an authorized leave of absence under an
Employer’s leave policies before such Eligible Employee’s Notification Period,
such Eligible Employee may remain on such leave until the earlier of the
authorized end of the leave or the end of such Notification Period. At the end
of such Notification Period, such Eligible Employee’s employment will be
terminated, and such Eligible Employee will be entitled to Severance Benefits,
subject to Section 4.4.

(ii) If, before or during the Eligible Employee’s Notification Period described
in Section 4.2, an Eligible Employee begins receiving benefits under an
Employer’s short-term disability plan, the Eligible Employee will continue to
receive such disability benefits through the end of the certification period
under such short-term disability plan. At the end of the certification period,
such Eligible Employee’s employment will be terminated, and such Eligible
Employee will be entitled to Severance Benefits, subject to Section 4.4 and
subsection (iii) of this Section 3.3.

(iii) If, before or during the Eligible Employee’s Notification Period (or
immediately following an Eligible Employee’s receipt of short-term disability
benefits pursuant to subsection (ii) of this Section 3.3), an Eligible Employee
begins receiving benefits under an Employer’s long-term disability plan, such
Eligible Employee will continue to receive such disability benefits in
accordance with such long-term disability plan. If such an Eligible Employee is
able to return to active employment within six (6) months from such Eligible
Employee’s first day of absence due to disability, such Eligible Employee’s
employment will be terminated, and such Eligible Employee will be entitled to
Severance Benefits, subject to Section 4.4. However, if such an Eligible
Employee is absent from employment due to disability for more than six
(6) months, such Eligible Employee will no longer be entitled to any Severance
Benefits regardless of the reasons for or timing of such Employee’s Termination
of employment.

(iv) Anything in the Plan to the contrary notwithstanding, an Eligible Employee
who, during his or her Notification Period, is on an authorized, unpaid personal
leave with a medical condition pursuant to his or her Employer’s leave policies,
shall be treated for purposes of this Plan as if he or she were receiving
benefits under such Employer’s short-term disability plan. Such an Eligible
Employee’s employment termination and eligibility for Severance Benefits shall
be determined under Section 3.3(ii) of this Plan.

ARTICLE IV

Severance Benefits

 

4.1 Severance Benefits. An Eligible Employee shall be entitled to severance
benefit payments in accordance with the Severance Schedule attached hereto. In
addition, an Eligible Employee shall be entitled to certain welfare benefits and
enhanced retirement benefits in accordance with the Severance Schedule. Welfare
benefits and enhanced retirement benefits shall only be provided pursuant to the
Plan in accordance with the provisions of the applicable welfare and retirement
plans sponsored by an Employer.

 

- 4 -



--------------------------------------------------------------------------------

4.2 Payment. An Eligible Employee will receive Severance Benefits in the form of
a lump sum cash payment to be made as soon as practicable following Termination
Based on Employer Action. All payments will be made from an Employer’s general
assets. Severance Benefits will commence upon the Eligible Employee’s
Termination Based on Employer Action following a notification period of no less
than sixty (60) days (the “Notification Period”). At the Employer’s sole
discretion, an Eligible Employee may or may not be required to report to his or
her usual work location and to continue to perform his or her regular duties
during the Notification Period. Payment of Severance Benefits is conditioned
upon the execution of a release in accordance with the provisions of
Section 4.4.

 

4.3 Withholding. An Employer shall withhold from any Severance Benefits paid
hereunder all federal and state income, FICA and other employment taxes, and any
other amounts required or permitted to be withheld under any agreement with the
Eligible Employee, applicable law or other employee benefit plans of an
Employer.

 

4.4

Payments Conditioned on Release. Except as otherwise provided in this
Section 4.4, eligibility for the receipt of any and all Severance Benefits under
the Plan is expressly conditioned upon the execution by an Eligible Employee of
a comprehensive settlement agreement, waiver and release (“Release”), in a form
and manner to be determined in the sole discretion of the Administrator. An
Eligible Employee who does not execute such a Release or who revokes such a
Release during the applicable revocation period will receive only (i) one week
of Base Pay for Non-Officers and two weeks of Base Pay for Officers as described
in the Severance Schedule, (ii) access to the Employer’s Family Assistance and
LifeCare® Programs for a period of ninety (90) days following such Eligible
Employee’s Termination date and basic outplacement assistance, and (iii) the
opportunity to work with a recruiting consultant to perform an internal search
for a new position during the Notification Period, and will not be eligible for
any other Severance Benefits under the Plan regardless of the reason for
Termination.

 

4.5 Right of Offset. By accepting Severance Benefits under the Plan, an Eligible
Employee agrees that the Administrator, in its sole discretion, may withhold
from any amounts payable under the Plan any amounts owed to the Employer by the
Eligible Employee.

 

4.6 Reduction for Other Severance Payments. The amount of Severance Benefits to
which an Eligible Employee is otherwise entitled under the Plan upon a
Termination Based on Employer Action shall be reduced by the amount, if any, of
any other severance payments payable by reason of such Termination to the
Eligible Employee by an Employer under any other plan, program or individual
contractual arrangement.

 

4.7 Death of Eligible Employee. If an Eligible Employee dies after his or her
date of Termination Based on Employer Action under this Plan and prior to the
receipt of all Severance Benefits to which he or she is entitled under the Plan,
any such remaining Severance Benefits shall be paid on his or her behalf in the
form of a single, lump sum cash payment to the Eligible Employee’s estate or to
the court presiding over the deceased Eligible Employee’s estate, if in the
opinion of the Administrator, the administration of the estate is in dispute.

 

- 5 -



--------------------------------------------------------------------------------

If an Eligible Employee dies, after the beginning of his or her Notification
Period but before his or her date of Termination Based on Employer Action, no
Severance Benefits or other payments of any kind will be made to him or her or
on his or her behalf under this Plan at any time. Instead, such pay and/or
benefits as are provided upon the death of any other active Employee shall be
payable with respect to such deceased Eligible Employee.

 

4.8 Reemployed Eligible Employees. If an Eligible Employee has a Termination of
employment and he or she is later reemployed by an Employer, his or her prior
service with the Employer will be treated as follows for Plan purposes if his or
her employment is terminated under the Plan following such reemployment: (i) If
such Eligible Employee is reemployed within a year of the prior Termination
date, the period of absence and such Eligible Employee’s prior service as of the
prior Termination date will be considered continuous service for purposes of
determining eligibility for and the amount of Plan benefits under the Plan.

(ii) If such Eligible Employee is reemployed more than one year after the prior
Termination date, neither such Eligible Employee’s prior service nor the period
of absence will be considered as service for any purpose under the Plan.
Instead, such former Eligible Employee’s date of reemployment with an Employer
will determine such Employee’s subsequent eligibility for and amount of Plan
benefits under the Plan, if any.

 

4.9 Severance Benefits Limit. Anything in the Plan to the contrary
notwithstanding, effective as of January 1, 2005, Severance Benefits payments
and any COBRA Subsidy (described in the Severance Schedule) payable under the
Plan shall not exceed two times the lesser of: (i) the Eligible Employee’s
annualized Base Pay for the Eligible Employee’s taxable year preceding the
Eligible Employee’s taxable year in which the Eligible Employee’s Termination of
employment occurs (adjusted for any increase during that year that was expected
to continue indefinitely if the Eligible Employee had not experienced a
Termination of employment); or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Code Section 401(a)(17) for the year
in which the Eligible Employee has a Termination of employment. . Anything in
the Plan to the contrary notwithstanding, effective as of January 1, 2005,
Severance Benefits payments and any COBRA Subsidy must be paid no later than the
last day of the Eligible Employee’s second taxable year following the Eligible
Employee’s taxable year in which the Eligible Employee’s Termination of
employment occurs.

ARTICLE V

Plan Administration

 

5.1

Operation and Administration of Plan by the Administrator. The Administrator
shall have the complete authority to control and manage the operation and
administration of the Plan. The Administrator (including the Committee with
respect to appeals of adverse benefit determinations or denied claims under
Section 5.6 and with respect to other

 

- 6 -



--------------------------------------------------------------------------------

 

responsibilities or duties delegated to the Committee under the Plan and/or by
action of the Corporation, the Company, an Employer or the Administrator) has
full and exclusive discretionary authority to:

 

  a. construe and interpret the provisions of the Plan;

 

  b. adopt any rules, procedures and forms necessary for the operation and
administration of the Plan;

 

  c. determine all questions relating to the eligibility, benefits and other
rights of Employees under the Plan;

 

  d. keep all records necessary for the operation and administration of the
Plan;

 

  e. designate or employ agents (who may also be Employees of an Employer) and
delegate to such agents the exercise of one or more specific powers of the
Administrator;

 

  f. delegate any or all of its authority under the Plan to any individual,
organization or committee either within an Employer or an unrelated third party;
and

 

  g. retain any legal, accounting or other expert advisers (who may also be
advisers to an Employer) in connection with the Administrator’s operation and
administration of the Plan.

 

5.2 Reliance on Documents, Instruments, etc. The Administrator may rely on any
certificate, statement or other representation made on behalf of an Employer or
any Employee which it in good faith believes to be genuine, and on any
certificate, statement, report or other representation made to it by any agent
or any attorney, accountant or other expert retained by it or an Employer in
connection with the operation and administration of the Plan.

 

5.3 Administrative Expenses. All expenses of operating and administering the
Plan, including, but not limited to, fees of any agents and experts retained by
the Administrator under Sections 5.1 and 5.2, will be paid by the Employer.

 

5.4 Bond, Compensation, Indemnification of Administrator. No bond or other
security will be required of the Administrator except as provided by law. No
compensation will be paid to any person for performing his or her duties as
Administrator. If the Administrator is not an Employer, the Administrator will
be indemnified by the Corporation for any liabilities (including legal expenses)
arising from any act or failure to act which is done in good faith in accordance
with the Plan’s provisions.

 

5.5

Claims. Any person (a “claimant”) may make a claim for benefits under the Plan
by filing a written request for benefits with the Administrator. If the claim is
wholly or partially denied, the Administrator will cause the claimant to receive
written or electronic

 

- 7 -



--------------------------------------------------------------------------------

 

notice of the adverse benefit determination within ninety (90) days after
receipt of the claim. Notice of an adverse benefit determination shall be
written in a manner calculated to be understood by the claimant and shall
contain (1) the specific reason or reasons for the adverse benefit
determination, (2) a specific reference to the pertinent Plan provisions upon
which the adverse determination is based, (3) a description of any additional
material or information necessary for the claimant to perfect the claim,
together with an explanation of why such material or information is necessary,
and (4) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination. If the Administrator determines that an extension of time is
necessary for processing the claim, the Administrator shall notify the claimant
in writing or electronically of such extension, the special circumstances
requiring the extension and the date by which the Administrator expects to
render the benefit determination. In no event shall the extension exceed a
period of ninety (90) days from the end of the initial ninety (90) day period.
If notice of the denial of a claim is not furnished within ninety (90) days
after the Administrator receives it (or within one hundred and eighty (180) days
after such receipt if the Administrator determines an extension is necessary),
the claim shall be deemed denied and the claimant shall be permitted to proceed
to the review stage described in Section 5.6.

 

5.6 Appeals. Within sixty (60) days after the claimant receives the written or
electronic notice of an adverse benefit determination, or the date the claim is
deemed denied pursuant to Section 5.5, the claimant may file a written request
with the Committee that it conduct a full and fair review of the adverse benefit
determination. In connection with the claimant’s appeal of the adverse benefit
determination, the claimant may review pertinent documents and may submit issues
and comments in writing. The Committee shall render a decision on the appeal no
later than the date of the Committee meeting which immediately follows the
Committee’s receipt of the claimant’s request for review, unless the request for
review is filed within thirty (30) days preceding the date of such meeting. In
such case, a decision will be made no later than the date of the second meeting
following the Committee’s receipt of the claimant’s request for review. The
Committee may extend this review until no later than its third meeting following
the claimant’s request for review if special circumstances apply and the
Committee notifies the claimant of such extension. The Committee shall notify
the claimant in writing or electronically of any such extension, the special
circumstances requiring the extension, and the date by which the Committee
expects to render the determination on review. The Committee shall notify the
claimant of its decision in writing or electronically within a reasonable time
(but not later than five (5) business days) after the Committee meeting at which
the claimant’s request for review is considered. In the case of an adverse
determination, such notice shall (1) include specific reasons for the adverse
determination, (2) be written in a manner calculated to be understood by the
claimant, (3) contain specific references to the pertinent Plan provisions upon
which the benefit determination is based, (4) contain a statement that the
claimant is entitled to receive upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits, and (5) contain a statement of the
claimant’s right to bring an action under Section 502(a) of ERISA.

 

- 8 -



--------------------------------------------------------------------------------

The Committee has full discretion and authority to construe and interpret all
provisions of the Plan. The claimant may not bring a legal action in any court
under the Plan until the claim and appeal rights described in this Section have
been exercised and exhausted, and the eligibility or benefits requested in the
appeal have been denied, in whole or in part.

 

5.7 Rules Governing Claim and Appeal Procedures. The Administrator or the
Committee may adopt additional rules for implementing the claim and appeal
procedures under the Plan, so long as they are consistent with Department of
Labor Regulation §2560.503-1 or any applicable successor to such regulation.

 

5.8 Terms Include Authorized Delegates. Where appropriate, the term “Company”,
“Corporation”, “Committee”, “Employer” or “Administrator” as used in this Plan
shall also include any applicable subcommittee or any duly authorized delegate
of the Company, the Corporation, the Committee, the Employer or the
Administrator, as the case may be. Such duly authorized delegate may be an
individual or an organization within the Company, the Corporation, the
Committee, the Employer or the Administrator, or may be an unrelated third party
individual or organization.

ARTICLE VI

General Provisions

 

6.1 Amendment and Termination. The Corporation may at any time and without prior
notice amend or terminate the Plan, provided, that in no event shall any such
amendment or termination in any manner affect the entitlement to Severance
Benefits of an Eligible Employee who became eligible for such Severance Benefits
prior to the date of such amendment or termination.

 

  (a) Any termination shall be made by action of the Compensation and Benefits
Committee of the Board of Directors of the Corporation (the “Board”) (or by
action of the Board if the Compensation and Benefits Committee is unavailable or
unable to act for any reason) and shall be effective as of the date set forth in
such resolution.

 

  (b) Any amendment shall be made in accordance with the following:

 

  (i) material amendments to the Plan (including any extraordinary amendment
related to an acquisition or divestiture by the Company or the Corporation)
shall be made by action of the Compensation and Benefits Committee of the Board
(or by action of the Board, if the Compensation and Benefits Committee is
unavailable or unable to act for any reason); and

 

- 9 -



--------------------------------------------------------------------------------

  (ii) (A) non-material or administrative amendments to the Plan (including any
amendment pursuant to guidelines established by the Compensation and Benefits
Committee of the Board related to an acquisition or divestiture by the Company
or the Corporation) or (B) any amendment to the Plan deemed required, authorized
or desirable under applicable statutes, regulations or rulings, shall be made by
action of either the Chief Executive Officer of the Corporation or the Executive
Vice President and Human Resources Department Head of the Corporation (or either
of their duly authorized designees).

 

6.2 Governing Law. To the extent not preempted by ERISA or any other federal
law, the Plan shall be governed by and construed in accordance with the laws of
Illinois, excluding conflicts of laws provisions.

 

6.3 Nonassignability. Severance Benefits under the Plan may not be assigned or
alienated by any Employee.

 

6.4 Electronic or Telephonic Notices. Any election, notice, direction or other
such action required or permitted to be made in writing under the Plan may also
be made electronically, telephonically or otherwise, to the extent then
permitted by applicable law and the administrative rules prescribed by the
Committee.

 

6.5 Gender and Number. Unless the context clearly indicates otherwise, words in
any gender will include any other gender, words in the singular will include the
plural and words in the plural will include the singular.

 

6.6 Severance Benefits Not Compensation. The period for which Severance Benefits
are paid and the Severance Benefits provided under the Plan shall not constitute
employment, compensation or salary for purposes of determining eligibility,
entitlement to benefits or the amount of benefits under any other employee
benefit plan of an Employer.

 

6.7 Severability. Any provision in the Plan that may be unenforceable will be
deemed severed from the remainder hereof, with such remaining provisions being
given full force and effect.

 

6.8 Exemption from Code Section 409A. The Plan and all Severance Benefits
provided under the Plan are intended to be exempt from the requirements of Code
Section 409A, and the Plan shall be construed and administered so as to cause
such Severance Benefits to be exempt from such Code section.

 

6.9 Effective Date: This amendment and restatement of the Plan is generally
effective January 1, 2009 (with such other effective dates as are noted herein).
The original effective date of the Plan was March 1, 2002.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this amendment and restatement of
the Northern Trust Corporation Severance Plan to be executed on its behalf by
its duly authorized officer this 8th day of January, 2009, effective as of
January 1, 2009 (or as of such other dates as are noted herein).

 

NORTHERN TRUST CORPORATION By:  

/s/ Timothy P. Moen

Name:   Timothy P. Moen Title:   Executive Vice President and Human Resources
Department Head

 

- 11 -



--------------------------------------------------------------------------------

REVISED EFFECTIVE 1/1/09

(With other effective dates as provided)

Severance Schedule for Termination By Employer Action*

 

SEVERANCE BENEFITS PAYMENTS**

Official Status

  

Years of Service

    

Less than 3 Years

  

Greater than or equal to 3 Years

but less than 25 Years

  

Greater than or equal to 25 Years

Officer*

   4 weeks of Base Pay    2 weeks of Base Pay per completed Year of Service   
52 weeks of Base Pay

Non-Officer*

   2 weeks of Base Pay    1 week of Base Pay per completed Year of Service    26
weeks of Base Pay

 

** Minimum Severance Benefits Pay is 2 weeks of Base Pay and Maximum Severance
Benefits Pay is 52 weeks of Base Pay, subject to Section 4.9. Severance Benefits
Payments and any COBRA Subsidy, described below, will be paid as a lump sum

 

WELFARE BENEFITS COBRA Continuation Coverage: An Eligible Employee and eligible
dependents have the right to continue medical, dental and vision coverage in
accordance with the time periods set forth under the provisions of the federal
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Medical,
dental and vision coverage will automatically cease on the last day of the month
in which an Eligible Employee’s Termination of employment occurs unless an
Eligible Employee elects such continuation coverage under the provisions of
COBRA. The costs of such coverage shall be payable by the Eligible Employee for
the duration of the COBRA coverage, to be paid monthly by personal check, as the
premiums become due. COBRA Subsidy*: The Employer shall provide a COBRA subsidy
payment to assist the Eligible Employee in paying the costs of coverage under
applicable employee welfare benefit plans (medical and dental). Subject to
Section 4.9, the amount of the COBRA subsidy payment shall, equal the difference
between an Eligible Employee’s active employee medical and/or dental premium(s)
as of the first day of the Notification Period (described in Section 4.2) and
the rate under COBRA on such date, including the 2% administrative fee,
multiplied by the number of weeks to which an Eligible Employee is eligible for
Severance Benefits Payments as described above. The COBRA subsidy payment shall
be made in the form of a lump sum.

 

- 12 -



--------------------------------------------------------------------------------

Outplacement Assistance*: Varied levels of outplacement assistance will be
offered through a firm selected by the Employer. Outplacement assistance will be
available on the first day of an Eligible Employee’s Notification Period. The
level and duration of outplacement assistance will be determined by an Eligible
Employee’s official status in accordance with the Employer’s policies and
practices. In order to use outplacement assistance, an Eligible Employee must
begin outplacement assistance no later than 30 days after Termination of
employment. Anything in the Plan to the contrary notwithstanding, effective as
of January 1, 2005, outplacement assistance will not be available to an Eligible
Employee after the last day of the Eligible Employee’s second taxable year
following the Eligible Employee’s taxable year in which the Eligible Employee’s
Termination of employment occurs. Non-contributory Life Insurance, Business
Travel, Workers Compensation    Coverage ends upon Termination. Contributory
Life Insurance, Dependent Life Insurance, 24-Hour Accident Insurance    Coverage
ends on the last day of the month for which a premium contribution from an
Eligible Employee’s salary was made. Health Care Account, Day Care Account   
Eligible Employees may submit claims for expenses incurred prior to Termination
date in accordance with applicable plan terms and administrative requirements.
Claims must be submitted prior to end of first quarter of the year following
Termination. Health Care Account may be extended on after-tax basis through a
valid COBRA election. Educational Assistance*    Existing tuition reimbursement
repayment obligations will be waived. At the Eligible Employee’s Termination of
employment, if enrolled and attending course(s), the Eligible Employee will be
reimbursed in accordance with the Educational Assistance Program. Short-Term
Disability, Long-Term Disability    Coverage ends upon Termination, unless
disabled on the date of Termination. If disabled on the date of Termination,
coverage will generally continue until the individual is determined to be
medically able to return to work, in accordance with applicable disability plan
terms. See also Plan Section 3.3 (ii) and (iii). Family Assistance and LifeCare®
Programs    Eligible Employees will have access to these programs for 90 days
following Termination.

 

- 13 -



--------------------------------------------------------------------------------

ENHANCED RETIREMENT AND OTHER BENEFITS Pension Plan and TIP*    Enhanced
retirement eligibility, vesting and related benefits will be provided in
accordance with the applicable retirement plans. Stock Options, Stock Units and
other Stock Awards*    Enhanced vesting and other benefits may be provided in
accordance with the applicable stock plan and the Eligible Employee’s stock
option, stock unit or other stock award agreements.

 

*

NOTE: Eligibility for receipt of all benefits is conditioned on execution (and
non-revocation) of a settlement agreement, waiver and release (“Release”) in
accordance with Section 4.4., provided that an Eligible Employee who does not
execute (or who revokes within the revocation period) such a Release shall be
entitled to (i) severance benefits, payable in the form of a lump sum, in the
amount of one (1) week of Base Pay for non-officers and two (2)weeks of Base Pay
for officers, (ii) access to (A) the Employer’s Family Assistance and LifeCare®
Programs for 90 days following Termination and (B) basic outplacement assistance
and (iii) the opportunity to work with a recruiting consultant to perform an
internal search for a new position during the Notification Period, subject to
Section 4.9.

 

- 14 -



--------------------------------------------------------------------------------

SUPPLEMENT #1

Special Rules for Certain Eligible Employees Participating in Job Change Program

This Supplement #1 to the Northern Trust Corporation Severance Plan, as amended
and restated effective as of January 1, 2009, (the “Plan”) is made a part of the
Plan and supersedes any provisions thereof to the extent that they are not
consistent with this Supplement. Unless the context clearly implies or indicates
to the contrary, a word, term or phrase used or defined in the Plan is similarly
used or defined for purposes of this Supplement #1.

 

1. Effective Date. February 10, 2006.

 

2. Application. This Supplement #1 shall apply to any Eligible Employee who:

 

  (a) becomes an Eligible Employee on or after the Effective Date of this
Supplement #1 as a direct result of the Corporation’s Global Operating
Model-India, as determined by an Employer in the Employer’s sole discretion; and

 

  (b) during the Notification Period described in Section 4.2, but prior to
Termination of employment, begins employment in another position with an
Employer as a result of the Eligible Employee’s participation in the
Corporation’s Job Change Program (a “Job Match Position”)

(Individually, a “Job Change Eligible Employee” and collectively, the “Job
Change Eligible Employees”).

 

3. Special Provision. The following special provision shall apply to the Job
Change Eligible Employees:

If during the 60-day job match assessment period (as described in the Job Change
Program), it is determined that a job match did not occur for a Job Change
Eligible Employee with respect to the Job Match Position, such Job Change
Eligible Employee’s employment will be terminated (subject to Paragraph 4 of
this Supplement #1) on the later of:

 

  (a) the last day of the Job Change Eligible Employee’s Notification Period
described in Section 4.2, or

 

  (b) the date during the 60-day job match assessment period as of which it is
determined, by an Employer or such Eligible Employee, that a job match has not
occurred, with respect to the Job Match Position; provided, however, that in the
event of a conflict between such Eligible Employee and an Employer with respect
to whether a job match has or has not occurred, the determination by the
Employer, in the Employer’s sole discretion, shall control for all purposes
under the Plan and this Supplement #1.

 

- 15 -



--------------------------------------------------------------------------------

Upon such Termination of employment, such Job Change Eligible Employee will be
entitled to Severance Benefits, subject to Section 4.4 and any other applicable
provisions of the Plan (including but not limited to Sections 2.11 and 4.9).

 

4. Effect of Job Match or Other Employment Offer. Anything in the Plan or this
Supplement #1 to the contrary notwithstanding, if, prior to an Eligible
Employee’s Termination of employment:

 

  (a) as a result of such Eligible Employee’s employment in a Job Match
Position, it is determined by an Employer, in the Employer’s sole discretion,
that a job match has occurred for such Eligible Employee, or

 

  (b) under any other circumstance, the Eligible Employee is offered a
comparable position with an Employer or a position with a purchaser, transferee
or outsourcing non-Employer or affiliate pursuant to Section 2.11,

then a Termination Based on Employer Action shall not be considered to have
occurred, and such Eligible Employee shall not be entitled to any Severance
Benefits under the Plan.

 

5. Limitations on Supplement. Nothing in this Supplement #1 shall be construed
to provide any Job Change Eligible Employee with any rights or benefits under
the Plan other than those described in Paragraph 3 above.

 

- 16 -